Title: To Alexander Hamilton from George Washington, [21 March 1793]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, March 21, 1793]

For carrying into execution the provisions in that behalf made by the Act, entitled, “An Act making appropriations for the support of Government for the year one thousand seven hundred & ninety three”;
I do hereby authorise you the said Secretary of the Treasury to agree and contract with the President, Directors and Company of the Bank of the United States for a loan or loans to the United States, of any sum or sums, not exceeding in the whole Eight hundred thousand dollars; to be advanced and paid in such proportions and at such periods as you shall judge necessary for fulfilling the purposes of the said Act. Provided that the rate of Interest of such loan or loans shall not exceed five per centum per annum, and that the principal thereof may be reimbursed at the pleasure of the United States. And I do hereby promise to ratify what you shall lawfully do in the premises.
In testimony whereof I have hereunto subscribed my hand at the City of Philadelphia the twenty first day of March in the year One thousand seven hundred & ninety three.

George Washington

